This cause is before the court upon the filing of a final report by the Board of Commissioners on Grievances and Discipline of the Supreme Court of Ohio. The report recommends that the respondent, Cynthia A. Sassé, Attorney Registration No. 0042071, be suspended from the practice of law in Ohio for a period of one year pursuant to Gov.Bar R. V(6)(B)(3).
By order dated August 3, 2006, the court accepted respondent’s resignation from the practice of law as a resignation with disciplinary action pending, in case No. 2006-0828, In re Resignation of Sassé. Pursuant to the court’s order and Gov.Bar R. V(11)(G), the resignation is unconditional, final, and irrevocable.
Accordingly, it is ordered by the court that case No. 2006-0776, Lake Cty. Bar Assn. v. Sassé, is dismissed as moot.